department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc ita tl-n-2101-98 uilc internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel income_tax accounting cc ita subject sec_172 - litigation expenses recall campaigns this field_service_advice responds to your request dated date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer federal statute a federal statute b state tl-n-2101-98 date products dollar_figurex dollar_figuredollar_figurex dollar_figuredollar_figuredollar_figuredollar_figuredollar_figurex dollar_figurex dollar_figuredollar_figurex dollar_figuredollar_figuredollar_figuredollar_figurex tax_year tax_year tax_year tax_year tax_year tax_year tax_year tax_year issues whether expenses_incurred in connection with the investigation opposition or settlement of various federal and state civil rights lawsuits qualify as specified liability losses under sec_172 and therefore are eligible for a ten-year net_operating_loss_carryback period whether expenses_incurred in connection with the investigation opposition or settlement of miscellaneous tort liability lawsuits qualify as specified liability losses under sec_172 and therefore are eligible for a ten-year net_operating_loss_carryback period whether voluntary recall campaign payments purportedly made under certain federal statutes qualify as specified liability losses under sec_172 and therefore are eligible for a ten-year net_operating_loss_carryback period conclusion the expenditures described in issue sec_1 and as discussed herein have not been shown to qualify as specified liability losses under sec_172 facts in tax_year taxpayer reported a net_operating_loss nol of dollar_figuredollar_figuredollar_figuredollar_figuredollar_figurex of that nol dollar_figurex was carried back ten years to tax_year and dollar_figuredollar_figurex was carried tl-n-2101-98 back seven years to tax_year as purported specified liability losses under sec_172 in tax_year taxpayer reported a net_operating_loss nol of dollar_figuredollar_figuredollar_figuredollar_figurex of that nol dollar_figurex was carried back ten years to tax_year and dollar_figuredollar_figurex was carried back eight years to tax_year as purported specified liability losses under sec_172 on date taxpayer filed an amended informal claim increasing significantly the portion of the nols in both tax_year and tax_year that it claimed were attributable to purported specified liability losses under sec_172 those purported losses are spread over several categories of expenditures the categories of expenditures discussed herein involve expenses_incurred in connection with the investigation opposition or settlement of various federal and state civil rights lawsuits and miscellaneous tort liabilities and recall campaign payments made voluntarily pursuant to federal statute a and federal statute b law and analysis background the net_operating_loss_deduction of sec_172 responds to a potential unfairness resulting from the fact that the income_tax is generally computed on an annual accounting basis without the ability to deduct net operating losses businesses with fluctuating incomes would lose the benefit of their deductions in taxable years in which expenses exceeded income as the supreme court has stated the net_operating_loss provisions were designed to permit a taxpayer to set off its lean years against its lush years 353_us_382 under the original net_operating_loss_deduction enacted after world war i as a temporary measure losses could be carried only to the taxable years immediately preceding and succeeding the loss_year revenue act of b 40_stat_1057 since then the congressionally prescribed periods for carrybacks and or carryforwards have been changed frequently see eg h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess the current general rule-a enactment--is that a net_operating_loss should be carried back to the preceding two years with any unabsorbed excess thereafter carried forward to the twenty succeeding years sec_172 that was an immediate change from three and fifteen years respectively in certain circumstances depending upon the type of taxpayer or the nature of the loss involved a different carryback or carryforward period may apply the issue presented here entails one of those special situations ie the scope of the tl-n-2101-98 alternative 10-year carryback allowance for deferred liabilities provided for in sec_172 a component of total specified_liability_loss under sec_172 the portion of sec_172 that provides for a ten-year carryback for deferred statutory or tort liability losses was added to the code in when the economic_performance rules under sec_461 were enacted deficit_reduction_act_of_1984 publaw_98_369 the applicable statute and its legislative_history congress first enacted the statutory language pertinent to this case in the tax_reform_act_of_1984 1984_act when it enacted sec_172 of the internal_revenue_code of the amounts described in sec_172 as specified liability losses were originally described in sec_172 as deferred statutory or tort liability losses prior to its amendment in section a of the tax and trade relief extension act of sec_172 treated as a specified_liability_loss the portion of a nol generated by b any amount other than product_liability expenses and certain expenses related thereto allowable as a deduction under chapter of the internal_revenue_code with respect to a liability which arises under a f ederal or s tate law or out of any tort of the taxpayer if - i in the case of a liability arising out of a f ederal or s tate law the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year or ii in the case of a liability arising out of a tort such liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of the taxable_year the statutory context as well as the limited legislative_history indicate that congress intended the ten-year carryback to apply to only a narrow class of liabilities this specified_liability_loss exception in other words is much more severely limited than that which would be extant under a supposed plain meaning reading of the sec_172 elements the correct narrower reading is based upon our interpretation of the scant legislative_history as well as the statutory and practical context within which this relief provision was adopted by congress congress has clarified the scope of the section--at least prospectively see tax and trade relief extension act of yet the new statute is only effective for tax years ending after enactment thus we are still confronted by the problem of application in any earlier years under examination tl-n-2101-98 the distinguishing feature of those liabilities within the eligible narrow class is an element of delay in the timing of the deduction that is inherent in the nature of the deduction itself for example arguably land used for mining purposes cannot be reclaimed environmentally during the time which it is actually being mined accordingly there is an inherent delay of the deduction for reclamation expenses to later years prior to the enactment of the economic_performance requirement in sec_461 sec_1_461-1 generally treated an accrual_method taxpayer as incurring a liability for federal_income_tax purposes when the following two- pronged test was satisfied all the events occurred that established the fact of the liability and the amount of the liability could be determined with reasonable accuracy this is the so-called all_events_test the treasury_department became concerned when courts began interpreting the two-pronged all-events test in a manner that allowed accrual_method taxpayers to deduct liabilities far in advance of when the liabilities had to be satisfied by payment or other performance because of the time_value_of_money the benefit to taxpayers from such accruals could be substantial especially in periods of exceptionally high interest rates for example state and or federal laws generally require miners to restore the surface of land they have strip mined to a condition comparable to its prior state a miner's legal_obligation to restore arises when the miner disturbs the land although actual restoration may not occur until some time thereafter if miners failed to estimate reasonable future costs to restore the land the service succeeded in preventing them from deducting estimated restoration costs for taxable years when the land was disturbed 208_f2d_532 3d cir 212_f2d_52 4th cir cert_denied 348_us_828 on the other hand if the deductions claimed were based on reasonably accurate estimates of future costs to restore the courts generally allowed the strip miners to deduct the estimated costs for the taxable years when the land was disturbed 192_f2d_1002 4th cir 271_f2d_930 3d cir 77_tc_1369 of similar concern courts concluded that the occurrence of a work-related injury satisfied the first prong of the all-events test in the case of uncontested self- insured workmen’s compensation liabilities this allowed taxpayers which could reasonably estimate liabilities to be paid well in the future such as workmen’s compensation disability or survivor annuities to deduct such amounts currently rather than when actually paid 518_f2d_772 9th cir 60_tc_13 aff'd 528_f2d_735 9th cir tl-n-2101-98 another situation that involved a much greater potential for a taxpayer to deduct an amount far in excess of the present_value of the legal_obligation giving rise to that deduction involved the obligation to decommission a nuclear power plant in the case of a nuclear power plant the legal_obligation to decommission could arise well in advance of the time when the decommissioning was completed the administration decided to seek a legislative solution to the problem caused by such cases specifically the administration proposed the addition of an economic_performance requirement to the all-events test see staff of the joint_committee on taxation summary of administration's revenue proposals in the fiscal_year budget proposal comm print under the proposed change the all-events test would be clarified so that with certain exceptions deductions would not be permitted until services were performed the use of property actually occurred or in the case of workmen's_compensation or similar liabilities the liability was actually satisfied id under the proposal the net_operating_loss_carryback rules would be amended to allow losses to be carried back to the year in which the obligation generating the loss arose id the subcommittee on oversight of the house ways_and_means_committee held a hearing on the administration's proposal to deal with premature accruals by the addition of a new economic_performance requirement see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date many of the taxpayers and tax practitioners who testified at the hearing objected to the proposal because in their view it would result in a mismatching of revenue and expenses in the case of mining reclamation for example if reclamation costs can only be deducted in the taxable_year when the work is actually done such deductions will not be matched with the earlier income these costs helped generate on the other hand immediately deducting the total estimated cost of restoration overstates the true economic cost to the taxpayer thus treasury proposed liberalizing the nol provisions for deductions deferred because of economic_performance our proposals provide for extension of the carryback period in appropriate circumstances to insure that the deferred expenses will be able to be fully utilized generally expenses attributable to liabilities arising more than years prior to economic_performance will be permitted to be carried back for a period not to exceed years subject_to certain transition_rules special carryback rules might be appropriate for certain expenses to be paid in the future such as the nuclear_powerplant decommissioning costs tl-n-2101-98 id pincite statement of ronald a pearlman deputy assistant secretary for tax policy u s treasury congress adopted the economic_performance requirements by enacting sec_461 of the code in sec_91 of the 1984_act in sec_91 it also enacted the ten-year carryback for deferred statutory or tort liability losses the discussion of the new carryback provision appears in the same section of the committee reports as the sec_461 discussion although the house and senate reports describe the operation of the proposed new ten-year carryback neither of those reports discuss the reason for its enactment the conference_report however alludes to the carryback for losses attributable to certain liabilities deferred under these provisions of the bill h_r conf_rep no 98th cong 2d sess context indicates the reference is to the economic_performance requirements sealy corp v commissioner the first tax_court opinion to consider the application of sec_172 was 107_tc_177 aff’d 171_f3d_655 9th cir in sealy the taxpayer asserted that a portion of a net_operating_loss generated by deductions for the following items constituted a specified_liability_loss within the meaning of sec_172 professional fees incurred to comply with reporting filing and disclosure requirements imposed by the securities and exchange act of professional fees incurred to comply with erisa reporting requirements and professional fees incurred in connection with an irs income_tax audit the tax_court held that deduction of the above expenses did not result in a specified_liability_loss because the liability for the expenses did not arise under a federal or state law within the meaning of sec_172 the tax_court gave three reasons for its conclusion first the court noted that the federal_law cited by the taxpayer did not establish its liability to pay the amounts at issue the taxpayer’s liability did not arise until the services were another tax_court case 111_tc_294 rev’d and remanded 209_f3d_901 6th cir presented the issue of whether state taxes and interest on state and federal taxes qualify as specified liability losses we argued therein that those expenditures are ineligible for the ten-year carryback under sec_172 the tax court’s opinion however did not reach that issue rather the case was resolved at the trial level in favor of the commissioner upon what the court saw as the dispositive threshold matter of whether there was a net_operating_loss under sec_172 and the consolidated_return_regulations ie the netting issue see sec_1_1502-12 1502-21a f upon taxpayer’s appeal however the sixth circuit reversed on that netting issue and remanded the case for a determination of whether the tax and interest_expenses in issue were qualified as specified liability losses under sec_172 a subsequent tax_court ruling is still pending tl-n-2101-98 contracted for and received and the taxpayer’s choice of the means of compliance rather than the cited regulatory provisions determined the nature and amount of their costs if the taxpayer had failed to comply with the auditing and reporting requirements or had not obtained the particular services at issue liability would not have been measured by the value of the services they actually contracted for and received t c pincite second the tax_court read the legislative_history to suggest that congress intended the provision to apply only to liabilities the deduction of which the economic_performance requirement caused to be deferred because the economic_performance requirement did not delay taxpayer’s accrual of the deductions at issue the court concluded that congress did not intend for losses generated by those deductions to qualify as specified liability losses id pincite third in determining the scope of liabilities arising under either federal or state law within the meaning of sec_172 the court considered the specific types of liabilities referred to in sec_172 ie product_liability nuclear decommissioning liabilities and torts invoking the statutory construction rule_of ejusdem generis the court concluded that congress intended the 10-year carryback to apply to a relatively narrow class of liabilities similar to those identified in the statute the court thought the costs at issue in sealy were routine costs not like those identified in the statute id pincite application of the statutory construction doctrine_of ejusdem generis requires a determination of the characteristics of the class suggested by the enumerated items the specific liabilities arising under federal or state law identified in the statute and discussed in the legislative_history to the 1984_act share a distinguishing characteristic inherent in the nature of each type of identified liability is an element of substantial delay between the act or failure to act giving rise to the liability and the time a deduction may be claimed for the liability because of the economic_performance requirement for example because of the economic_performance requirement a taxpayer's deduction for nuclear decommissioning costs is inherently delayed by the substantial number of years that expire between the time a nuclear power plant begins operation resulting in a legal_obligation to decommission and the actual decommissioning of the plant in contrast to the types of liabilities arising under federal or state law identified in the statute and the legislative_history to the 1984_act the purported liabilities in issue here constitute costs that do not involve an inherent substantial on appeal the ninth circuit focused on the fact that the acts giving rise to the liabilities at issue in sealy did not occur at least three years before the beginning of the taxable_year of the related deductions as required by sec_172 the ninth circuit did not expressly address the tax court’s conclusion that the liabilities at issue did not arise under federal or state law within the meaning of sec_172 tl-n-2101-98 delay between the time the events giving rise to the liability occur and when the deduction for such liability becomes allowable while there may be substantial delays between the events giving rise to liability and the time when such liability becomes an allowable deduction for example an accrual_method taxpayer may contest a liability and then may ultimately prove unsuccessful in court such delays are not inherent in the nature of the liability specific expenditures of taxpayer civil rights actions the putative acts or omissions underlying the state and or federal civil rights causes of action have not been elucidated whether such civil rights liabilities if any of taxpayer are indeed in the narrow class cognizable under sec_172 must remain an open matter in addition there appear to be serious questions with regard to whether such civil rights liabilities would have an inherent delay factor at all by way of example only an unlawful discriminatory practice which may be subject_to punitive action or damages in the hiring process is not inherent in the act of assembling a workforce consequently that particular liability would not be within the narrow class reached by the specified liability provisions nevertheless it may be possible that a cause of action couched primarily in civil rights terms may actually have an environmental or tort aspect that would support a separate sec_172 applicability argument to the extent that legal or other professional fees represent a part of this total outlay on the basis of sealy of course it is our position that these fees are not specified liability losses this aspect of its claim needs to be further developed and fully demonstrated by taxpayer before it can avail itself of the relief provided for specified liability losses as currently presented that special treatment must be denied miscellaneous tort liabilities apparently the acts giving rise to these purported liabilities represent sundry allegations against taxpayer including breach of contract fraud interference with business relations as well as violations of various federal antitrust statutes and state commercial codes notwithstanding the assumption that the three-year_rule of sec_172 has been met we find little basis upon which to assume that specified_liability_loss treatment is otherwise appropriate each alleged tort must meet the statutory requirements of sec_172 on its own footing currently it is unclear whether the costs in issue represent payment for purported tort liabilities at all ie whether the taxpayer’s actions complained of and or settled legally sound in tort even if it were established that any of the various liabilities in issue were torts it is uncertain whether such acts were merely so-called single act tort liabilities eg a car accident or instead were multiple act torts requiring a series of actions or failures to act over an tl-n-2101-98 extended period of time a substantial portion of which occurred before the three- year period prior to the taxable_year in issue see sec_172 it is the office’s position that single act torts are not covered by the statute the service positions on at least two aspects of this whole lawsuit area in the context of sec_172 have been established these are irrespective of whether the underlying liability is a qualified specified_liability_loss as stated above any attendant legal or professional fees with respect to that liability are not similarly qualified ie those fees arise instead from a contract and if a liability does arise out of a tort it is not also cognizable under the federal or state law provision of sec_172 ie there would be no reason for congress to have adopted redundant relief side-by-side in the code while the first principle flows fairly clearly from an application of sealy the application of the second is a bit more complex this can be illustrated by taking an example from one of the specific allegations against taxpayer here say a sherman act violation sec_2 of the sherman act simply put bars monopolization and attempts or conspiracies to monopolize any part of interstate or foreign trade u s c sec_2 it is our position that there is no inherent delay entailed in monopolizing or attempting to monopolize the relevant market leading to a violation of the sherman act thus such a liability would not be within the narrow class of liabilities for which congress meant to provide relief under sec_172 so while a literal reading may certainly cover it the sherman act is not a federal or state law congressionally intended to be reached by sec_172 whether subparagraph ii of sec_172 applies however is indeed a much closer question a brief review of the legislative and historical context within which the sherman act was adopted supports this view contemporary proponents of the sherman act viewed the measure merely as a federal enactment of common_law prohibitions against certain restraints of trade see sklar the corporate reconstruction of american capitalism van cise understanding the antitrust laws pincite in fact senator john sherman the act’s namesake said that it only set out the rule_of the common_law which prevails in england and this country cong rec senator sherman also cited several common_law cases during its debate cong rec in this light notwithstanding their subsequent federal enactment antitrust violations-like patent infringement--may essentially be considered to be torts see carbice corp v american patents development see eg darcy v allen coke eng rep k b discussed in sullivan antitrust pincite ed and van cise understanding the antitrust laws pincite grant of a monopoly to a court favorite by elizabeth i over the manufacture and importation of playing cards was invalidated by the court of king’s bench because it prejudiced the public by raising prices and lowering quality tl-n-2101-98 corp 283_us_27 patent i nfringement whether direct or contributory is essentially a tort the supreme court in reviewing the provisions of the sherman act noted that i t is certain that those terms at least in their rudimentary meaning took their origin in the common_law and were also familiar in the law of this country prior to and at the time of the act in question 221_us_1 pincite consequently we might view an antitrust claim of monopolization or attempt or conspiracy thereto as a tort within the meaning of sec_172 to what extent this conclusion would extend to other proscribed restraints of trade eg price fixing under the clayton act or price discrimination under other statutes we do not address for present purposes as a factual matter moreover common sense likely tells us that monopolization of a particular relevant market for sherman act purposes would necessarily result from a series of actions over an extended period of time within the meaning of sec_172 in other words it would not be a single act tort which we have taken the technical position are outside sec_172 while further factual development is clearly necessary in that regard assuming that such a monopolization scenario is factually demonstrated a multiple act tort within the meaning of sec_172 probably does exist and the 10-year carryback should be allowed we do not wish to make too much of the aforementioned example yet in short it demonstrates that simple rubrics may not apply consequently the various legal and factual allegations making up the miscellaneous tort liabilities of taxpayer must be explored in depth to determine whether these constitute specified liability losses under sec_172 while some liabilities perhaps may be rejected categorically as not constituting such losses any actions which sound solely in breach of contract for example we are unable to make ultimate determinations for the majority of the suits on the basis of the facts presented to the extent any settlement agreements reached on these suits add to that underlying uncertainty taxpayer’s ability to invoke sec_172 is only further impaired voluntary recall campaign payments with regard to these expenditures taxpayer has refused to provide specific information as to the exact costs involved it asserts that the specifics are irrelevant to whether the costs are eligible apparently the particular amounts claimed in this category as specified liability losses go to expenditures incurred in tax_year to recall products manufactured in tax_year and in tax_year to recall products manufactured in tax_year according to taxpayer these purported liabilities arise under the likely assertion by the government of taxpayer’s obligations with respect to federal statute a and federal statute b notwithstanding the actual voluntary compliance of taxpayer tl-n-2101-98 taxpayer is correct we agree that the specific costs are irrelevant in our view however any costs in this category would fail to qualify as specified liability losses because these liabilities do not meet the three-year test irrespective of when the products were manufactured there is no liability within the meaning of sec_172 until there is some manifest reason to make a recall-whether voluntary or mandatory any inchoate or potential liability of taxpayer that resides in the products at the time of manufacture and initial sale is more a function of contract warranty the liability under federal or state law even assuming that it is does not always remain purely one of contractual obligation does not actually arise until the product fails the use for which it was designed and or someone is injured as a result of that failure all else being equal to the extent these product failures resulted in any liability of taxpayer those costs where incurred within the three year period preceding the loss_year ie in the actual loss_year itself carrybacks to taxable years beginning before date taxpayer seeks to carryback nols from its tax_year and tax_year based on the purported specified liability losses to years beginning prior to date even if taxpayer did incur specified liability losses within the meaning of sec_172 b --which we argue it did not of course--the carryback period of such losses would not include taxpayer’s tax_year and tax_year as originally enacted in the 1984_act sec_172 prevented a deferred_statutory_or_tort_liability_loss from being carried back to a taxable_year beginning before date unless such loss could be carried back to such year without regard to the special 10-year carryback period provided for deferred statutory or tort liability losses in the revenue reconciliation act of the 1990_act congress in the course of eliminating expired and obsolete provisions from sec_172 placed under sec_172 both the statutory language defining product_liability losses and the statutory language defining what had previously been called deferred statutory or tort liability losses most likely because both types of losses generally qualify for a 10-year carryback in that act congress attached the new name specified_liability_loss to both product_liability losses and what had formerly been called deferred statutory or tort liability losses the legislative_history to the 1990_act indicates that these amendments were not intended to produce any substantive changes see h_r rep no 101st cong 2d sess section b b of the 1990_act an uncodified provision enacted as a note to sec_172 provides as we have noted above the service position is that contract liabilities are outside the scope of sec_172 see sealy supra tl-n-2101-98 t he portion of any loss which is attributable to a deferred_statutory_or_tort_liability_loss as defined in sec_172 of the internal_revenue_code_of_1986 as in effect on the day before the date of the enactment of this act may not be carried back to any taxable_year beginning before date by reason of the amendment made by subparagraph a in section b of the 1990_act congress struck certain subsections of sec_172 and redesignated others section b a of the 1990_act the subparagraph referred to in the above-quoted text is the section in which congress actually amended sec_172 in section c of the 1990_act congress made the amendments enacted in section of the 1990_act applicable to nols for taxable years beginning after date as amended in the 1990_act sec_172 provides a 10-year carryback period for specified liability losses section b b of the 1990_act only applies to nol carrybacks attributable to nols arising in taxable years beginning after date thus in light of the statutory language itself the legislative_history thereto and the historical limitation on the carrying back of deferred statutory or tort liability losses one may only logically conclude that congress enacted section b b of the 1990_act to ensure that the portion of any specified_liability_loss that would have met the definition of a deferred_statutory_or_tort_liability_loss under pre-1990 act law not be eligible to be carried back to any taxable_year beginning before date therefore taxpayer cannot carry the portion of any of its nols for tax_year and tax_year even if any of the losses_incurred in those years qualifies as specified liability losses within the meaning of sec_172 to its tax_year and tax_year conclusion the expenditures described in issue sec_1 and as discussed herein have not been shown to qualify as specified liability losses under sec_172 thus these expenditures are not eligible for a ten-year carryback case development hazards and other considerations there are obviously litigation hazards in our current position given the paucity of cases and legislative_history addressing sec_172 we must concede that a simplistic plain reading of the statute without more could lead a court to a very broad application of the specified_liability_loss phrase so as to cover the taxpayer expenditures in issue here this is probably especially true outside the context of a tax_court action where the sealy case might likely be viewed as less compelling in the case of united_states v balsam corp tl-n-2101-98 aftr2d e d mo for example the bankruptcy district and appellate courts--simply put-just would not venture past the taxpayer’s broad assertion that all its losses resulted from a fraud liability there was no analysis of the origin and nature of each of the myriad deductions that made up the nol in host marriott corporation v united_states 113_fsupp_790 d md the district_court specifically rejected the government’s arguments with respect to an inherent delay factor in doing so the court disavowed sealy to the extent that an inherent delay requirement was announced there in addition as a corollary to that inherent delay holding the court also found the application of the ejusdem_generis_rule to be inapposite to that taxpayer and by implication to any sec_172 determination that result is clearly erroneous in our view thus we have appealed host marriott to the fourth circuit nonetheless it is a hazard ambiguity also exists regarding what deductions are allowable with respect to a liability under the statute a court might interpret with respect to as meaning merely related to in some manner under that broad interpretation in addition to deductions for the liability itself other related deductions having some connection with the liability would qualify as deductions allowable with respect to the liability-and thus qualify as specified liability losses in our opinion however congress meant to provide relief for existing liabilities the deduction of which is deferred for a prescribed period to effectuate this intent with respect to as used in sec_172 should be treated as tantamount to the simple preposition for a court’s willingness to accept that is of course not doubt-free heather c maloy associate chief_counsel income_tax accounting by clifford m harbourt senior technician reviewer branch
